VENTERS, J„
CONCURS IN RESULT ONLY:
I concur in the result reached by the Majority opinion but I disagree with its view regarding Dr. Goldsmith’s testimony. I am persuaded by the post-trial analysis and argument that the validity of Dr. Goldsmith’s mathematical model and equilibration theory was not adequately established pursuant to Daubert and KRS 702 so as to properly secure its admission into evidence. However, given the fact that it was not challenged on Daubert grounds until well into the trial, I cannot say that the trial court abused its discretion when it permitted the jury to hear Goldsmith’s opinion testimony.